Title: To George Washington from Major General Nathanael Greene, 9 November 1776
From: Greene, Nathanael
To: Washington, George



Dear Sir
Fort Lee [N.J.] Nov. 9–1776

Your Excellency letters of the 8 this moment came to hand—I shall forwa⟨r⟩d the letter to General Stevens by Express—The Stores at Dobbs ferry I had just given orders to the Quarter Master to prepare Waggons to remove them—I think the Enemy will meet with some

difficulty in crossing the River at Dobbs ferry however tis not safe to trust too much to the expected difficulties they may meet there—By the letter that will Accompany this, and was to have gone last Night by Major Mifflin Your Excellency will see what measures I took before your favor came to hand—The passing of the Ships up the River is to be sure a full proof of the insufficiency of the Obstructions in the River to stop the Ships from going up but that Garrison employs double the number of men to Invest it, that we have to Occupy it—They must keep troops at Kings Bridge to prevent a communication with the Country—and they dare not leave a very small number for fear Our people should Attack them—Upon the whole I cannot help thinking the Garrison is of advantage—and I cannot conceive the Garrison to be in any great danger the men can be brought off at any time—but the stores may not be so easily removed—Yet I think they can be got off in spight of them if matters grow desperate—This Post is off no importance only in conjunction with Mount Washington—I was over there last Evening the Enemy seems to be disposing matters to besie⟨g⟩e the place—but Col. Magaw thinks it will take them till December expires, before they can carry it—If the Enemy dont find it an Object of importance they wont trouble themselves about it—if they do, its a full proof they feel an injury from our possessing it—Our giving it up will open a free communication with the Country by the Way of Kings bridge—that must be a great Advantage to them and injury to us.
If the Enemy cross the River I shall follow your Excellencys Advise respecting the Cattle & forrage—those measures however cruel in Appearance were ever my Maxims of War—in the defense of a Country in Attacking they would be very improper.
By this Express several Packets from Congress are forwarded to you.
I shall collect our whole strength and watch the motions of the Enemy—and pursue such measures for the future as circumstances renders necessary.
As I have your Excellencys permision I shall order General Stevens on as far as Equacanack at least—that is an important pass—I am fortifying it as fast as possible—I am dear Sir your most Obed. & very humb. Servt

N. Greene

